Sed per Curiam.

The sheriff’s office is a public office, and one of great trust; always open for the transaction of *91public business, and none but trust worthy persons should be employed in such an office. The act of placing a clerk in such an office implies a trust, and holds out to the world an idea, that he is a proper person to transact business with, in the line of the sheriff’s office: and if a sheriff will place a man in such a situation, unworthy of his confidence, he should answer for it; the public ought not to be deceived by it. There is a wide difference between the private transactions of master and servant, where the master shall only be liable as far as he trusts his servant, and the conducting of a public office for the business of the world.
Rule made absolute on the sheriff, to pay the money into court for the use of the plaintiff.
Present, Burke, Grimke and Bay.